Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species 1 as shown in Figures 1-18.
Species 2 as shown in Figures 19-21.
Species 3 as shown in Figures 22-26.
	The species are independent or distinct because they are different embodiments/alternatives. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, it appears that there is no generic claim.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: there would be additional searches (due to independent or distinct 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after 
	During a telephone conversation with Attorney McCloskey on 2/8/21 a provisional election was made without traverse to prosecute the invention of Species 3, claims 8-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-7 and 18 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney McCloskey on 2/8/21.

The application has been amended as follows: 
Claims 8-17 have been amended as below:
8.	(currently amended)	A watering system for providing drinking water or liquid from a thermally insulated container or thermally insulated supply pipe to animals, birds, and poultry, said watering system comprising:
at least one freeze-resistant nipple valve device, each comprising:
a first heat pipe tube in contact with the water or liquid in the container, said first heat pipe tube having a water-tight connection to the container or supply pipe and said first heat pipe tube having a protrusion into the container or supply pipe; 
a nipple or ball valve having a body, an actuator, and an exit surface;
, wherein said second heat pipe tube includes a heat conducting portion in tight thermal contact with said body of said nipple or ball valve and with said second heat pipe tube;
a heat conducting rod 

an elastomer tube 
an outer shield enclosing said second heat pipe and said body of said nipple or ball valve;
an upper outer shield containing thermal insulation and enclosing said first heat pipe tube and said elastomer tube 
wherein said heat conducting rod elastomer tube rod 
9.	(currently amended)	The watering system of claim 8 wherein said elastomer tube rod upper outer shield containing insulation have one or more bends.
10.	(currently amended)	The watering system of claim 8 wherein the attachment of said heat conducting rod  portion have sufficient strength to resist separation when the water or liquid within said conduit freezes. 
11.	(currently amended)	The watering system of claim 8 wherein said elastomer tube 
12. 	(currently amended)	The watering system of claim 8 wherein said heat conducting portion 
13.	(currently amended)	The watering system of claim 9 wherein said heat  conducting rod upper outer shield containing insulation have one or more bends with angles of 45 degrees or more.
14.	(currently amended)	A freeze-resistant watering device, said device attached to a container or supply pipe having water or liquid therein, said device comprising: 
a heat pipe in contact with the water or liquid in the container or supply pipe, said heat pipe having a water-tight connection to the container or supply pipe, said heat pipe protruding into the container or supply pipe, and comprising:
	having one or more segments, and
	rod 
a nipple or ball valve having a body, an actuator, and an exit surface, said nipple or ball valve attached by water-tight seal to said segment that is a heat pipe tube;
elastomer tube elastomer tube rod 
said heat pipe having an integral portion 
an outer shield enclosing said body of said nipple or ball valve;
an upper outer shield containing thermal insulation and enclosing said heat pipe and , said elastomer tube 
wherein portion 
wherein each said rod it 
wherein said elastomer tube 
wherein said outer shield exposes said actuator and said exit surface for use by the animals, birds, or poultry.
15.	(currently amended)	The freeze-resistant watering device of claim 14 wherein said elastomer tube 
16.	(currently amended)	The freeze-resistant watering device of claim 14 wherein one or more of said elastomer tube upper outer shield containing insulation have one or more bends.
17.	(currently amended)	The freeze-resistant watering device of claim 14 wherein said rod 

Claims 1-7 and 18 have been canceled.
For conclusion, claims 8-17 are allowed.

	Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious a motivation to provide a watering system having the combination of structural limitations such as claimed in claims 8 (i.e., a second heat pipe tube attached by water-tight seal to said body of said nipple or ball valve, wherein said second heat pipe tube includes a heat conducting portion in tight thermal contact with said body of said nipple or ball valve and with said second heat pipe tube; a heat conducting rod having two ends, one end in tight thermal attachment with said first heat pipe tube, and the other end in tight 
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/TRINH T NGUYEN/Primary Examiner, Art Unit 3644